ON REMAND FROM THE FLORIDA SUPREME COURT
PER CURIAM.
We originally reversed Tramel’s conviction for attempted second-degree murder and aggravated battery with a deadly weapon and remanded for a new trial based on this court’s decision in Floyd v. State, 151 So.3d 452 (Fla. 1st DCA 2014). However, the Florida Supreme Court quashed our original opinion in this case and remanded for reconsideration upon application of its decision in State v. Floyd, 186 So.3d 1013 (Fla. 2016). Based on that decision, we reject Traméis argument that the jury instructions regarding the duty to retreat were fundamentally erroneous. We also affirm as to the other issues raised by Tramel, However, our affirmance is without prejudice to Tramel’s right to seek postconviction relief. See Grimsley v. State, 939 So.2d 123 (Fla. 2d DCA 2006).
AFFIRMED.
ROBERTS, C.J., JAY and M.K. THOMAS, JJ., CONCUR.